Name: Commission Regulation (EEC) No 39/84 of 6 January 1984 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products
 Type: Regulation
 Subject Matter: trade policy;  political geography;  processed agricultural produce
 Date Published: nan

 7. 1 . 84 Official Journal of the European Communities No L 5/5 COMMISSION REGULATION (EEC) No 39/84 of 6 January 1984 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products Whereas some language versions of the text of the said Regulation should be amended in respect of the description of the products contained in Annex I ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 600/83 (2), and in particular Article 14 (7) thereof, Whereas Commission Regulation (EEC) No 1767/82 (3), as last amended by Regulation (EEC) No 2839/83 (4), lays down the conditions of entry into the Community with which certain cheeses must comply in order to qualify for the reduced levy ; Whereas the Socialist Federal Republic of Yugoslavia has undertaken to observe all the conditions laid down for the admission into the Community of Kashkaval and cheese of sheep's milk referred to in points (1) and (m) of Annex I to Regulation (EEC) No 1767/82 ; whereas the name of that country should therefore be added to the column headed 'Country of origin' against points (1) and (m) of Annex I to the siad Regu ­ lation ; whereas it has at the same time appointed as the issuing agency for IMA 1 certificates the Fond ze Unapredjenje Proizvodnje i Plasmana Stoke i Stocnih Proizvoda, Belgrade ; whereas Annex I to the said Regulation should therefore be supplemented accord ­ ingly ; Whereas footnote (2) to Annex I to Regulation (EEC) No 1767/82 may give rise to different interpretations in different Member States ; whereas it should there ­ fore be amended ; Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . In Annex I :  in the column headed 'Country of origin' against points (1) and (m), 'Yugosalvia' shall be added,  in the second indent of point (a) and in points (e) and (g) of the Danish, German, English, French and Dutch texts, l(2)' shall be added after 'of a free-at-frontier value',  in the second indent of point (a) and in points (e), (f) and (g) of the Greek and Italian texts, '(2)' shall be added after 'of a free-at-frontier value',  footnote (2) shall be replaced by the following : '(2) "Free-at-frontier value" means the free-at frontier price of the exporting country or the fob price of the exporting country plus, in both cases, an amount corresponding to the costs of transport and insurance to the customs territory of the Community.' 2. In Annex IV the following entry shall be added after that for Turkey : 'Non-member country CCT subheading and description Issuing agency Name Location Yugoslavia ex 04.04 E I b) 2 Cheese of sheep's milk in containers contain ­ ing brine and Kash ­ kaval Fond ze Unapredjenje Proizvodnje i Plasmana Stoke i Stocnih Proizvoda Belgrade' (') OJ No L 148, 28 . 6. 1968, p. 13 . I1) OJ No L 163, 22. 6 . 1983, p . 56. P) OJ No L 196, 5 . 7 . 1982, p. 1 . (4) OJ No L 279, 12. 10 . 1983, p. 10 . No L 5/6 Official Journal of the European Communities 7. 1 . 84 Article 2 This Regulation shall enter into force on 16 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 January 1984. For the Commission Poul DALSAGER Member of the Commission